Citation Nr: 1744288	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for a brain tumor, to include as secondary to service-connected ulcerative colitis. 

3. Entitlement to service connection for a seizure disorder, to include as secondary to service-connected ulcerative colitis.

4. Entitlement to an initial evaluation in excess of 30 percent for ulcerative colitis with ileostomy and large intestine resection.  

5. Entitlement to a compensable initial evaluation for residual abdominal surgical scar as secondary to the service-connected disability of bowel condition.

6. Entitlement to an effective date of service connection for ulcerative colitis with ileostomy and large intestine resection earlier than May 4, 2012.

7. Entitlement to an effective date of service connection for residual abdominal surgical scar earlier than May 4, 2012.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) in Salt Lake City, Utah.

The Board remanded the service connection issues on appeal in August 2016 for further evidentiary development.


FINDINGS OF FACT

1. A depressive disorder was first manifest during active service.

2. A brain tumor did not manifest in service or within one year of service, and is unrelated to service.

3. A brain tumor is not caused or aggravated by a service-connected disease or injury.
4. A seizure disorder did not manifest in service or within one year of service, and is unrelated to service.

5. A seizure disorder is not caused or aggravated by a service-connected disease or injury.

6. For the entire period on appeal, the Veteran's ulcerative colitis with ileostomy and large intestine resection has manifested in moderately severe symptoms, with frequent exacerbations.  It has not been productive of "severe" symptoms with numerous attacks a year of diarrhea and abdominal distress, the health only fair during remissions.

7. For the entire period on appeal, the Veteran's residual abdominal surgical scar has been characterized by one scar that is not painful or unstable, and does not measure at least 6 square inches.

8. VA did not receive the Veteran's claim for compensation benefits for ulcerative colitis prior to May 4, 2012.

9. VA did not receive the Veteran's claim for compensation benefits for residuals of ulcerative colitis (scar) prior to May 4, 2012.


CONCLUSIONS OF LAW

1. A depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. A brain tumor was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. A brain tumor is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

4. A seizure disorder was not incurred in or aggravated by service, and epilepsy cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5. A seizure disorder is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

6. The criteria for an evaluation in excess of 30 percent for ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7323 (2016).

7. The criteria for a compensable evaluation for residual abdominal surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7805 (2016).

8. An effective date earlier than May 4, 2012, for the grant of service connection for ulcerative colitis is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

9. An effective date earlier than May 4, 2012, for the grant of service connection for residual abdominal surgical scar is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Depressive Disorder

Here, the most probative evidence establishes that the Veteran has a depressive disorder.  During service, there were complaints of stress, depression and anxiety.  More recently, a private examiner diagnosed a depressive disorder and determined that there was a relationship to service or a service connected disease or injury.  We conclude that the evidence establishes a relationship between current disability and an in-service manifestation.  Accordingly, service connection is granted.

Brain Tumor

The Veteran asserts that his brain tumor is directly related to his service, or alternatively, secondary to medication that is required to treat his service-connected ulcerative colitis. 

Direct Service Connection

Brain tumors are identified as "chronic disease" under 38 USCA 1101.  

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

Service treatment records do not document any relevant complaints, symptoms, treatment, or diagnoses.  

A September 2016 VA examiner opined that the Veteran's brain tumor was less likely than not related to his military service.  In reaching this determination, the examiner explained service treatment records did not document any relevant medical findings with respect to the Veteran's non-neoplastic right medial temporal lesion.

The Board accepts the September 2016 VA examiner's opinion that the Veteran's brain is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered the opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson v. Brown, supra. 

The Board has also considered the lay statements of record as the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau, supra.  However, to the extent that the Veteran has asserted that his brain tumor is related to service, his lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  To the degree that he has asserted continuity, this assertion is inconsistent with the medical evidence of record.

In sum, there is no reliable evidence linking the Veteran's brain tumor to service.  The contemporaneous records establish that there were no objective manifestations of a brain tumor in service, there were no manifestations of a brain tumor within one year of separation, and a brain tumor was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's reported onset and continuity and treatment.

Here, a brain tumor was not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that a brain tumor was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  

In essence, the evidence establishes that the brain was normal upon separation from service and the onset of a brain tumor occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic brain tumor during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of a brain tumor is unrelated to service. The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

Secondary Service Connection

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

An October 2012 VA examiner concluded that the Veteran's medication for ulcerative colitis "certainly would not cause a brain tumor."

In a September 2016 VA medical opinion, the examiner concluded that the Veteran's brain tumor was less likely than not proximately due to or aggravated by the use of Asacol for the treatment of the Veteran's ulcerative colitis.  The examiner explained that "there is no widely accepted literature which shows that Asacol or other medications for ulcerative colitis cause or permanently worsen any such brain lesions."

The Board accepts the October 2012 and September 2016 VA medical opinions that the Veteran's brain tumor is less likely than not caused or aggravated by his service-connected ulcerative colitis as highly probative medical evidence on this point.  The Board notes that the examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records.  The examiners noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra.  The Board finds these opinions to be of significantly greater probative value than any suggestions of a possible link between a brain tumor and ulcerative colitis in VA treatment record or other evidence of record.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his brain tumor to his service-connected ulcerative colitis.  The most probative medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his brain tumor and ulcerative colitis have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's brain tumor was not caused by or aggravated by his service-connected ulcerative colitis.  The Board finds that the Veteran's lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's brain tumor is directly related to service, or in the alternative, secondary to service-connected ulcerative colitis, and the claim must be denied.

Seizure Disorder 

Epilepsy  is a chronic disease under the provisions of 38 C.F.R. § 3.309 (a), and as a result, 38 C.F.R. §  3.303 (b) does apply.  

The Veteran asserts that his seizure disorder is directly related to service, or alternatively, secondary to medication taken for his service-connected ulcerative colitis.

With respect to direct service connection, a review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a seizure disorder or epilepsy. 

The September 2016 VA examiner concluded that the Veteran's seizures were less likely than not related to his military service.  Rather, the examiner reported that the Veteran's seizures were caused by his brain tumor, specifically non-neoplastic right medical temporal lesion of the brain.  The examiner explains that the Veteran underwent MRI's and CT's after experiencing seizures, which showed a right medial temporal lesion.  The Veteran underwent surgery to remove the tumor in December 2012, at which point the seizures ceased.  As "a matter of standard reasoning in the field of neurology, the right medial temporal lesion was the cause of the seizures."  The examiner also cited the lack of any documented symptoms, complaints, treatment, or diagnosis in service treatment records.

The Board accepts the September 2016 VA medical opinion that the Veteran's seizure disorder is less likely than not related to his military service as highly probative medical evidence on this point.  The examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case. See Hernandez-Toyens, supra; Gabrielson, supra. 

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  To the degree that he has asserted continuity, this assertion is inconsistent with the medical evidence of record.  

In sum, there is no reliable evidence linking the Veteran's seizure disorder to service.  The contemporaneous records establish that there were no objective manifestations of a seizure disorder in service, there were no manifestations of a epilepsy within one year of separation, and a seizure disorder was first manifest many years after separation.  Rather, the evidence suggests that the Veteran's seizure disorder is directly linked to his nonservice-connected brain tumor.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's reported onset and continuity and treatment.

Here, epilepsy was not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that epilepsy or a seizure disorder was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  

In essence, the evidence establishes that all relevant systems were normal upon separation from service and the onset of a seizure disorder occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a seizure disorder or epilepsy during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of a seizure disorder or epilepsy is unrelated to service and that the seizure disorder is directly related to a nonservice-connected brain tumor.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

Secondary Service Connection

With respect to secondary service connection, the October 2012 VA examiner opined that the Veteran's seizure disorder was not related to medication taken for ulcerative colitis, as there was "no convincing evidence that this medication has been known to precipitate chronic seizures."

The September 2016 VA examiner also concluded that the Veteran's ulcerative colitis and related medication less likely than not caused or aggravated the Veteran's seizure disorder.  The examiner acknowledges the April 2006 VA treatment note reported that the Veteran "was placed on Asacol and developed seizures."  However, the September 2016 examiner explains again that the Veteran's brain tumor was causing his seizures, and that upon removal of the tumor, seizures stopped.  The examiner further elaborated: "there is no widely accepted literature which shows that Asacol or other medications for ulcerative colitis cause of permanently worsen...seizures.  The relationship between the use of Asacol and the onset of seizures in this cases is nothing more than chronological coincidence."

The Board again accepts the October 2012 and September 2016 VA medical opinions that the Veteran's seizure disorder is less likely than not related to his service-connected ulcerative colitis as highly probative medical evidence on this point.  The Board notes that the examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records.  The examiners noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra.  The Board finds these opinions to be of significantly greater probative value than any suggestions of a possible link between a seizure disorder and ulcerative colitis in VA treatment record or other evidence of record.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his seizure disorder to his service-connected ulcerative colitis.  The most probative medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his seizure disorder and ulcerative colitis have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's seizure disorder was not caused by or aggravated by his service-connected ulcerative colitis.  The Board finds that the Veteran's lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise. 
The Board finds that the preponderance of the evidence is against a finding that the Veteran's seizure disorder is directly related to service, or in the alternative, secondary to service-connected ulcerative colitis, and the claim must be denied.

III. Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the disability exhibits symptoms that would warrant different ratings.  Here, the disabilities have not significantly changed and uniform evaluations are warranted.

Ulcerative Colitis

The Veteran is in receipt of a 30 percent disability evaluation for ulcerative colitis with ileostomy and large intestine resection under Diagnostic Code (DC) 7323, effective May 4, 2012.  38 U.S.C.A. § 4.114, Diagnostic Code 7323.  The Veteran has challenged the initial evaluation.
Under DC 7323, a 30 percent disability rating is warranted for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent disability rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, with health being only fair during remissions.  A maximum 100 percent disability rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility; or with a serious complication such as liver abscess.  38 C.F.R. § 4.114.

At the Veteran's October 2012 VA examination, it was reported that continuous medication was required to control the Veteran's symptoms, specifically Imodium.  The Veteran had abdominal pain described as occasional shooting pains that are very intermittent and daily discomfort from gas and diarrhea six to eight times per day.  There was no weight loss and the Veteran was not unable to gain weight.  There was no interference with absorption and nutrition attributable to the Veteran's intestinal disorder.  There was no fistula.  Functional impact was described as frequent episodes of diarrhea throughout the day, a requirement to be close to the bathroom, and access to fluid to maintain proper hydration.  The examiner noted frequent episodes of bowel disturbance with abdominal distress.  There were four reported episodes of exacerbations and/or attacks of the condition over the past 12 months.  There was no malnutrition, although the examiner did note that the Veteran could easily become dehydrated.  

A review of VA treatment records and social security records documents symptoms throughout the appeal period consistent with the October 2012 VA examination.

The preponderance of the evidence does not show that the Veteran has had malnutrition, numerous attacks over a year, and health only fair during remissions.  Rather, the evidence suggests that the Veteran's symptoms have been moderately severe with frequent exacerbations.  

The evidence of record does not warrant a rating in excess of 30 percent for the Veteran's ulcerative colitis at any period during appeal.  As such, the Board finds the preponderance of the evidence to be against a finding of a higher 60 percent rating under DC 7323.  Although the Veteran has frequent diarrhea and is susceptible to dehydration, there is no indication of malnutrition, numerous attacks, and only fair health during remission.  Therefore, the Board finds that the Veteran's symptoms more closely approximate those associated with a 30 percent disability evaluation.

In making its determination, the Board has also considered the Veteran's assertions and have considered them along with the medical evidence of record in making its determination.  

Scar

The Veteran is in receipt of a noncompensable disability evaluation for residual abdominal surgical scare associated with ulcerative colitis with ileostomy and large intestine resection under Diagnostic Code (DC) 7805, effective May 4, 2012.  38 U.S.C.A. § 4.118, Diagnostic Code 7805.  The Veteran has challenged the initial evaluation.

Diagnostic Code 7805 instructs for evaluation under Diagnostic Codes 7800, 7801, 7802, or 7804.  

At the Veteran's October 2012 VA examination, the examiner noted a surgical scar resulting from the Veteran's various 2007 surgical procedures related to his service-connected ulcerative colitis.  The examiner documented that the scar was not painful, unstable, or of a total area greater than 6 square inches.  A review of VA treatment records and additional medical records does not indicate that the scar has been painful or unstable at any point during the period on appeal, or that it is in fact of a total area greater than 6 square inches.  VA treatment records indicate that the scar is suprapubic and benign.

Diagnostic Code 7800 is not applicable as it relates specifically to scars of the head, face, or neck.  A compensable evaluation under Diagnostic Code 7801 requires a deep and nonlinear scar of any area of at least 6 square inches.  A compensable evaluation under Diagnostic Code 7802 requires a superficial and nonlinear scar of any area of greater than 144 square inches.  A compensable evaluation under Diagnostic Code 7804 requires one or two scars that are unstable or painful.  

The Veteran has not directly asserted that his scar is either unstable or painful and the medical evidence does not suggest that it is of a size warranting a compensable evaluation under any diagnostic code.  

After a review of all the evidence, both lay and medical, for the period from May 4, 2012, the Board finds that the criteria for an initial compensable evaluation have not been met.  The Board next finds that the weight of the evidence is against a finding that any other potentially applicable Diagnostic Code for rating scars would result in a compensable evaluation rating.  See 38 C.F.R. § 4.118.  

In consideration of the foregoing, the Board finds that the Veteran is not entitled to a compensable disability evaluation for the residual abdominal surgical scar for any period of the rating claim.  38 C.F.R. §§ 4.118, 4.3, 4.7.


IV. Effective Dates

In this case, the Veteran is seeking an effective date earlier than May 4, 2012, for the grant of service connection for ulcerative colitis and the associated residual abdominal surgical scar.

The general rule regarding effective dates is found at 38 U.S.C.A. § 5110 (a): 

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

The effective date of an award of service connection will be the day following the date of separation from service if the veteran filed a claim within one year after service; otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110 (a), (b)(1).

A "claim" is a "formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).

In this case, the Veteran has not provided a specific argument as to why an earlier effective date for either diosrder is warranted and has not referenced a specific date for which he believes service connection should be effective.

A May 4, 2012 Report of General Information documenting a telephone conversation with the Veteran and his intent to file a compensation claim for a ulcerative colitis and bowel and intestine conditions is the earliest documentation of a claim in the file.  The Veteran filed a subsequent formal compensation claim that was received by VA on May 22, 2012.  The record does not contain a formal or informal claim prior to May 4, 2012, the current effective date of service connection for both disabilities.

To the extent that Veteran is asserting that he filed an earlier formal or informal claim, prior to May 4, 2012, the record does not support this.  The provisions of 38 U.S.C.A. § 5110 (a) require that the effective date shall not be earlier than the date of receipt of application therefor, which in this case is May 4, 2012.

As the preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for ulcerative colitis and the associated residual abdominal surgical scar, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107 (b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56   (1990).


ORDER

Entitlement to service connection for a depressive disorder is granted.

Entitlement to service connection for a brain tumor, to include as secondary to service-connected ulcerative colitis is denied.

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected ulcerative colitis is denied.

Entitlement to an increased initial evaluation in excess of 30 percent for ulcerative colitis with ileostomy and large intestine resection is denied.

Entitlement to a compensable initial evaluation for residual abdominal surgical scar as secondary to the service-connected disability of bowel condition is denied.

Entitlement to an effective date of service connection for ulcerative colitis with ileostomy and large intestine resection earlier than May 4, 2012, is denied.

Entitlement to an effective date of service connection for residual abdominal surgical scar earlier than May 4, 2012, is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


